 

Exhibit 10.23

 

EIGHTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Eighth
Amendment”) is entered into and effective (except as specifically noted
otherwise in Article VII below) as of the Eighth Amendment Closing Date (as
defined below) among ENERJEX RESOURCES, INC., a Nevada corporation (“Parent”),
ENERJEX KANSAS, INC. (f/k/a Midwest Energy, Inc.), a Nevada corporation
(“EnerJex Kansas”), WORKING INTEREST, LLC, a Kansas limited liability company
(“Working Interest”), BLACK SABLE ENERGY, LLC, a Texas limited liability company
(“Black Sable”), BLACK RAVEN ENERGY, INC., a Nevada corporation ("Black Raven”),
ADENA, LLC, a Colorado limited liability company (“Adena”; together with Parent,
EnerJex Kansas, Working Interest, Black Sable and Black Raven, collectively,
“Borrowers” and each, a “Borrower”), DD ENERGY, INC., a Nevada corporation (“DD
Energy”), and TEXAS CAPITAL BANK, N.A., a national banking association, as a
Bank, L/C Issuer and Administrative Agent (in such latter capacity and together
with its successors and permitted assigns in such capacity the “Administrative
Agent”), and the several banks and financial institutions from time to time
parties to the Credit Agreement, as defined below (the “Banks”). Capitalized
terms used but not defined in this Eighth Amendment have the meaning given them
in the Credit Agreement.

 

RECITALS

 

A.           Borrowers, DD Energy, Administrative Agent, L/C Issuer and Banks
previously entered into that certain Amended and Restated Credit Agreement dated
as of October 3, 2011, as amended by that certain First Amendment to Amended and
Restated Credit Agreement dated as of December 14, 2011, that certain Second
Amendment to Amended and Restated Credit Agreement dated as of August 31, 2012,
that certain Third Amendment to Amended and Restated Credit Agreement dated as
of November 2, 2012, that certain Fourth Amendment to Amended and Restated
Credit Agreement dated as of January 24, 2013, that certain Fifth Amendment to
Amended and Restated Credit Agreement dated as of September 30, 2013, that
certain Sixth Amendment thereto dated as of November 19, 2013, and that certain
Seventh Amendment thereto dated as of June 16, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

B.           Borrowers and DD Energy have requested that Administrative Agent
and Banks amend the Credit Agreement to, among other things, (i) release DD
Energy as a Borrower under the Credit Agreement, (ii) approve the dissolution
of, and terminate the Pledge Agreement covering the Equity Interest in, PRB
Gathering, Inc., a Nevada corporation (“PRB”), (iii) extend the maturity date
until October 3, 2018, and (iv) amend certain financial covenants.

 

C.           Borrowers, Administrative Agent, L/C Issuer and Banks have agreed
to amend the Credit Agreement, subject to the terms and conditions of this
Eighth Amendment.

 

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

 

 

 

 

I.           Specific Amendments to Credit Agreement.

 

A.           The Preamble of the Credit Agreement is hereby amended by deleting
the reference to “DD Energy, Inc., a Nevada corporation (“DD Energy”)”, as a
Borrower.

 

B.           Article I, Definitions, of the Credit Agreement is hereby amended
by adding the following definitions in their proper alphabetical order:

 

““Eighth Amendment” means the Eighth Amendment to Amended and Restated Credit
Agreement dated effective as of the Eighth Amendment Closing Date by and among
Borrowers, Administrative Agent, L/C Issuer and Banks.

 

“Eighth Amendment Closing Date” means August 13, 2014.”

 

C.           Article I, Definitions, of the Credit Agreement is hereby amended
by revising the definitions of “EBITDAX” and “Maturity Date” in their entirety
as follows:

 

““EBITDAX” means without duplication, for any reporting period beginning with
the reporting period ending June 30, 2014, (a) Net Income for such period less
(b) the amount of any dividends or distributions paid during such period by any
Loan Party, other than any Restricted Payments made by Parent to its Series A
Preferred Stock holders in accordance with Section 7.06, plus (c) to the extent
deducted in determining Net Income: (i) Interest Expense, (ii) income taxes,
(iii) depreciation, (iv) depletion, (v) amortization, (vi) oil and gas
exploration expenses, including dry-hole costs, (vii) any net non-cash gain or
loss during such period arising from the sale, exchange, retirement or other
disposition of capital assets other than in the ordinary course of business,
(viii) any write-up or write-down of assets and (ix) effects arising from the
application of FASB Statements 133 and 143.

 

“Maturity Date” means October 3, 2018.”

 

II.          Section 2.04, Borrowing Base Determination, of the Credit Agreement
is hereby amended by replacing Section 2.04(a) with following:

 

“(a)    The Borrowing Base in effect as of the Eighth Amendment Closing Date is
$40,000,000 relative to the Proved Reserves attributable to the Borrowing Base
Oil and Gas Properties and the Monthly Borrowing Base Reduction is $0.00. The
Borrowing Base shall be automatically reduced on the first day of each month by
the Monthly Borrowing Base Reduction beginning August 1, 2014. The Borrowing
Base and the Monthly Borrowing Base Reduction shall be re-determined from time
to time pursuant to the provisions of this Section.”

 

III.         Section 2.04, Borrowing Base Determination, of the Credit Agreement
is hereby further amended by deleting the last sentence of Section 2.04(c).

 

IV.          Section 2.08, Fees, of the Credit Agreement is hereby amended by
deleting Section 2.08(c).

 

2

 

 

V.          Section 2.09, Computation of Interest and Fees, of the Credit
Agreement is hereby amended by replacing the first sentence thereof with the
following sentence:

 

“All computations of interest and all fees shall be made on the basis of a year
of 365 or 366 days, as the case may be, and the actual number of days elapsed.”

 

VI.          Section 7.05(b), Dispositions, of the Credit Agreement is hereby
amended by replacing that Section with the following:

 

“(b)   Dispositions of, in one or any series of related transactions (including
pursuant to any Material Agreement), any portion of the Borrowing Base Oil and
Gas Properties, whether now owned or hereafter acquired, including transfers to
Affiliates, which, in the aggregate, do not exceed five percent (5.00%) of the
amount of the Borrowing Base during any period beginning on the date of
Administrative Agent’s written notice to Borrowers pursuant to Section 2.04 of a
Borrowing Base redetermination and ending on the date of the next such written
notice from Administrative Agent to Borrowers;”

 

VII.         Section 7.12(b), Funded Debt to EBITDAX Ratio (as inadvertently
retitled from Net Debt to EBITDAX Ratio), of the Credit Agreement is hereby
amended by replacing that Section, as amended by the Fifth Amendment, with the
following:

 

“(b)    Net Debt to EBITDAX Ratio. Effective as of the Fifth Amendment Closing
Date, permit, as of the last day of each fiscal quarter, commencing with the
fiscal quarter ending March 31, 2014, the ratio of Net Debt to Borrowers’ and
their Subsidiaries’ consolidated EBITDAX for that preceding quarter to be
greater than 4.50:1.00. For the purpose of calculating the foregoing ratio,
EBITDAX will be annualized by: (i) multiplying by 4 for the three-month period
ending March 31, 2014, (ii) multiplying by 2 for the six-month period ending
June 30, 2014, and (iii) multiplying by 1.33 for the nine-month period ending
September 30, 2014. For the twelve-month period ending December 31, 2014, and
for each period thereafter, EBITDAX will be calculated based on actual EBITDAX
for the previous four fiscal quarters.”

 

VIII.         The definition of “Indemnitees” in Section 10.05, Indemnification
by Borrowers, of the Credit Agreement is hereby amended by replacing that
definition with the following:

 

“ADMINISTRATIVE AGENT, L/C ISSUER, BANKS, AND EACH AFFILIATE THEREOF AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES AND
ADVISORS (INCLUDING ATTORNEYS, ACCOUNTANTS, AND EXPERTS) (COLLECTIVELY, THE
“INDEMNITEES”)”

 

and is further amended by replacing the penultimate sentence of that Section
with the following sentence:

 

“THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THE COMMITMENT
AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL THE OBLIGATIONS AND THE
ASSIGNMENT BY ONE OR MORE BANKS OF ALL OR ANY OF THE OBLIGATIONS OR TOTAL
OBLIGATIONS AND THE RELEASE OF ANY LOAN PARTY FROM ANY OBLIGATIONS UNDER THE
LOAN DOCUMENTS PRIOR TO SUCH TERMINATION, SATISFACTION, DISCHARGE OR
ASSIGNMENT.”

 

3

 

 

IX.          Limited Consent. Subject to the other terms and conditions set
forth herein, Administrative Agent and Banks hereby approve and consent to the
dissolution of PRB and waive Borrowers’ non-compliance with Section 7.04
(Fundamental Changes) of the Credit Agreement, and any Event of Default that
would otherwise arise from Borrowers’ failure to comply with such section,
solely with respect to the PRB dissolution. The consent granted hereunder does
not indicate an intent to establish any course of dealing between Administrative
Agent, Banks and Borrowers with regard to future waivers, consents, agreements
to forbear or any other modifications that may be requested. Administrative
Agent’s and Banks’ agreement to the consent herein should not be construed as an
indication that Administrative Agent and Banks would be willing to agree to any
further or future consents, waivers, agreements to forbear or any modifications
to any of the terms of the Credit Agreement or other Loan Documents, or any
Events of Default or Defaults that may exist or occur thereunder. Borrowers
agree to deliver to Administrative Agent, promptly upon the occurrence thereof,
evidence that PRB Gathering has been legally dissolved as a Business Entity.

 

X.           Release of DD Energy as Borrower and Loan Party. As of the Eighth
Amendment Closing Date, Borrowers, DD Energy, Administrative Agent, L/C Issuer,
and Banks agree that the Obligations of DD Energy are hereby terminated and
released (other than those obligations which specifically survive the
termination of the Credit Agreement and any Borrower’s release as a Borrower
thereunder prior to such termination pursuant to the terms thereof) and that all
references to DD Energy, either as a “Borrower” or included in the terms
“Borrowers” or “Loan Parties” in the Credit Agreement, any other Loan Document
and the Intercreditor Agreement shall hereinafter be deemed not to apply to DD
Energy. For the avoidance of doubt, Borrowers hereby (i) acknowledge that the
release of DD Energy as a Borrower and a Loan Party under the Credit Agreement
and the other Loan Documents shall have no effect on the Borrowers’ joint and
several liabilities under the Notes, the Credit Agreement and the other Loan
Documents, (ii) confirm and ratify all of their Obligations and Total
Obligations, and (iii) forever release and agree to forever indemnify, protect,
defend and hold harmless all of the Secured Parties to the full extent provided
under the Loan Documents including Section 10.05 of the Credit Agreement.
Borrowers agree to deliver to Administrative Agent, promptly upon the occurrence
thereof, evidence that DD Energy has been legally dissolved as a Business
Entity.

 

XI.          Conditions Precedent to Eighth Amendment. This Eighth Amendment
shall be effective once each of the following conditions have been satisfied in
Administrative Agent’s sole discretion on or before the Eighth Amendment Closing
Date:

 

A.Borrowers, DD Energy, Administrative Agent, L/C Issuer and Banks shall have
executed and delivered this Eighth Amendment;

 

B.Borrowers, Administrative Agent, L/C Issuer and Banks shall have executed and
delivered that certain Master Amendment to Collateral Documents dated as of even
date herewith;

 

4

 

 

C.Borrowers shall have paid to Administrative Agent all fees due and payable
under the Credit Agreement or as otherwise agreed; and

 

D.Administrative Agent shall have received, in form and content satisfactory to
it, such other assurances, certificates, documents or consents related to the
foregoing as Administrative Agent may request.

 

XII.         Representations, Warranties and Covenants. Borrowers represent and
warrant to Administrative Agent and Banks that (a) they possess all requisite
Corporate Power and authority to execute, deliver and comply with the terms of
this Eighth Amendment, (b) this Eighth Amendment has been duly authorized and
approved by all requisite Corporate Action on the part of the Borrowers, (c) no
other consent of any Person (other than Administrative Agent and Banks) is
required for this Eighth Amendment to be effective, (d) the execution and
delivery of this Eighth Amendment does not violate their Governing
Documentation, (e) the representations and warranties in each Loan Document to
which they are a party are true and correct in all material respects on and as
of the Eighth Amendment Closing Date as though made on the Eighth Amendment
Closing Date, (f) they are in full compliance with all covenants and agreements
contained in each Loan Document to which they are a party, (g) no Event of
Default or Default has occurred and is continuing, and (h) no exhibit or
schedule to the Credit Agreement is required to be supplemented, amended or
modified in connection with the transactions contemplated by this Eighth
Amendment or any other matters occurring prior to the Eighth Amendment Closing
Date. The representations and warranties made in this Eighth Amendment shall
survive the execution and delivery of this Eighth Amendment. No investigation by
Administrative Agent or any Bank is required for Administrative Agent or any
Bank to rely on the representations and warranties in this Eighth Amendment.

 

XIII.         Scope of Amendment; Reaffirmation; Release. All references to the
Credit Agreement shall refer to the Credit Agreement as amended by this Eighth
Amendment. Except as affected by this Eighth Amendment, the Loan Documents are
unchanged and continue in full force and effect. However, in the event of any
inconsistency between the terms of the Credit Agreement (as amended by this
Eighth Amendment) and any other Loan Document, the terms of the Credit Agreement
shall control and such other document shall be deemed to be amended to conform
to the terms of the Credit Agreement. Borrowers hereby reaffirm their
obligations under the Loan Documents to which they are a party to and agree that
all Loan Documents to which they are a party to remain in full force and effect
and continue to be legal, valid, and binding obligations enforceable in
accordance with their terms (as the same are affected by this Eighth Amendment).
Borrowers hereby confirm and ratify all of the representations, warranties,
covenants and obligations of DD Energy as set forth in the Loan Documents.
BORROWERS HEREBY RELEASE, DISCHARGE AND ACQUIT ADMINISTRATIVE AGENT, L/C ISSUER
AND BANKS FROM ANY AND ALL CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, REMEDIES,
AND LIABILITIES OF EVERY KIND OR NATURE (INCLUDING WITHOUT LIMITATION, OFFSETS,
REDUCTIONS, REBATES, OR LENDER LIABILITY) ARISING OUT OF ANY ACT, OCCURRENCE,
TRANSACTION OR OMISSION OCCURRING IN CONNECTION WITH THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS PRIOR TO THE EIGHTH AMENDMENT CLOSING DATE.

 

5

 

 

XIV.         Miscellaneous.

 

(a)          No Waiver of Defaults. This Eighth Amendment does not constitute
(i) a waiver of, or a consent to, (A) any provision of the Credit Agreement or
any other Loan Document, or (B) any present or future violation of, or default
under, any provision of the Loan Documents, or (ii) a waiver of Administrative
Agent’s or any Bank’s right to insist upon future compliance with each term,
covenant, condition and provision of the Loan Documents.

 

(b)          Form. Each agreement, document, instrument or other writing to be
furnished to Administrative Agent under any provision of this Eighth Amendment,
if any, must be in form and substance satisfactory to Administrative Agent and
its counsel.

 

(c)          Headings. The headings and captions used in this Eighth Amendment
are for convenience only and will not be deemed to limit, amplify or modify the
terms of this Eighth Amendment, the Credit Agreement, or the other Loan
Documents.

 

(d)          Costs, Expenses and Attorneys’ Fees. Borrowers agree to pay or
reimburse Administrative Agent on demand for all its reasonable out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation, and
execution of this Eighth Amendment, including, without limitation, the
reasonable fees and disbursements of Administrative Agent’s counsel.

 

(e)          Successors and Assigns. This Eighth Amendment shall be binding upon
and inure to the benefit of each of the undersigned and their respective
successors and permitted assigns.

 

(f)          Multiple Counterparts. This Eighth Amendment may be executed in any
number of counterparts with the same effect as if all signatories had signed the
same document. All counterparts must be construed together to constitute one (1)
and the same instrument. This Eighth Amendment may be transmitted and signed by
facsimile or portable document file (pdf). The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on Borrowers,
Administrative Agent, L/C Issuer and Banks. Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.

 

(g)          Governing Law. THIS EIGHTH AMENDMENT AND THE OTHER LOAN DOCUMENTS
MUST BE CONSTRUED, AND THEIR PERFORMANCE ENFORCED, UNDER TEXAS LAW.

 

(h)          Entirety.   THIS EIGHTH AMENDMENT, THE CREDIT AGREEMENT, AND THE
OTHER LOAN DOCUMENTS CONSTITUTE A “LOAN AGREEMENT” AS DEFINED IN SECTION
26.02(A) OF THE TEXAS BUSINESS AND COMMERCE CODE, AND REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER UNDER THIS EIGHTH
AMENDMENT AND UNDER THOSE OTHER WRITTEN DOCUMENTS AND MAY NOT BE CONTRADICTED BY
EVIDENCE OR PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(Signature Pages Follow)

 

6

 

 

IN WITNESS WHEREOF, this Eighth Amendment is executed effective as of the Eighth
Amendment Closing Date.

 

  BORROWERS:       ENERJEX RESOURCES, INC.         By: /s/ Robert G. Watson, Jr.
    Robert G. Watson, Jr.     Chief Executive Officer       ENERJEX KANSAS, INC.
        By: /s/ Robert G. Watson, Jr.     Robert G. Watson, Jr.     Chief
Executive Officer       WORKING INTEREST, LLC         By: /s/ Robert G. Watson,
Jr.     Robert G. Watson, Jr.     Chief Executive Officer       BLACK SABLE
ENERGY, LLC         By: /s/ Robert G. Watson, Jr.     Robert G. Watson, Jr.    
Chief Executive Officer

 

Signature Page to Eighth Amendment

 

 

 

 

  BLACK RAVEN ENERGY, INC.         By: /s/ Robert G. Watson, Jr.     Robert G.
Watson, Jr.     Chief Executive Officer       - and -       ADENA, LLC        
By: /s/ Robert G. Watson, Jr.     Robert G. Watson, Jr.     Chief Executive
Officer       DD ENERGY:       DD ENERGY, INC         By: /s/ Robert G. Watson,
Jr.     Robert G. Watson, Jr.     Chief Executive Officer

 

Signature Page to Eighth Amendment

 

 

 

 

  ADMINISTRATIVE AGENT AND L/C ISSUER:       TEXAS CAPITAL BANK, N.A.,   as
Administrative Agent, L/C Issuer and a Bank         By: /s/ W. David McCarver IV
    W. David McCarver IV     Senior Vice President       BANKS:       TEXAS
CAPITAL BANK, N.A.,   as Administrative Agent, L/C Issuer and a Bank         By:
/s/ W. David McCarver IV     W. David McCarver IV     Senior Vice President    
  IBERIABANK         By:       Moni Collins     Vice President

 

Signature Page to Eighth Amendment

 

 

 

 

  ADMINISTRATIVE AGENT AND L/C ISSUER:       TEXAS CAPITAL BANK, N.A.,   as
Administrative Agent, L/C Issuer and a Bank         By:       W. David McCarver
IV     Senior Vice President       BANKS:       TEXAS CAPITAL BANK, N.A.,   as
Administrative Agent, L/C Issuer and a Bank         By:       W. David McCarver
IV     Senior Vice President       IBERIABANK         By: /s/ Moni Collins    
Moni Collins     Vice President

 

Signature Page to Eighth Amendment

 

 

